IN THE SUPREME COURT OF THE STATE OF DELAWARE


     DONALD WHALES,1                              §
                                                  § No. 97, 2020
            Respondent Below,                     §
            Appellant,                            § Court Below—Family Court
                                                  § of the State of Delaware
            v.                                    §
                                                  § File No.       CN04-07506
     DEBBIE DEMARCO,                              § Petition Nos. 19-17524
                                                  §                19-11817
            Petitioner Below,                     §
            Appellee.                             §

                               Submitted: August 11, 2020
                               Decided:   August 25, 2020

                                             ORDER

         It appears to the Court that, on July 6, 2020, the Senior Court Clerk issued a

notice, by certified mail, directing the appellant to show cause why this appeal should

not be dismissed for his failure to pay the Family Court appeal filing fee and transcript

cost. Postal records show that the appellant received the notice to show cause on July

29, 2020, but he has not responded to the notice to show cause or paid the Family Court

appeal filing fee and transcript cost. Dismissal of this action is therefore deemed to be

unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




                                        2